DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 02/08/2021.
Claims 1, 7, 15, and 17-20 have been amended.
Claim 21 has been added.
Claims 6 and 14 have been canceled.
Rejection to claims 17 and 20 under 35 USC § 112 is withdrawn since the claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to independent claims 1 and 7 filed on 02/08/2021 have been considered but are moot because the arguments related solely to the incorporated feature that was one of alternatives of dependent claims 6 and 14 do not apply to any of the references being used in the instant office action. The incorporated feature to independent claims have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 15, 18-19 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276, “Marinier”) in view of Vu (US 2019/0199467).
Examiner’s note: in what follows, references are drawn to Marinier unless otherwise mentioned.
Marinier discloses “Distributed Scheduling for Device-To-Device Communication” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for data transmission, applied to an Internet of vehicles system, and comprising: 
determining at a first protocol layer, by a terminal device, a digital modulation mechanism for transmitting data to be sent ([0017] “the WTRU may Modulation-and-Coding Scheme (MCS) and bandwidth (BW) of each of the transmissions in a scheduling period.”, and [0386] “the WTRU may be configured to use a configuration to determine in which resource a transmission may take place and/or to support physical layer and higher layer functionalities, such as security. The configuration may involve physical layer resources and/or protocol or application configuration. The physical layer resources may include … a modulation and coding scheme” Note that Marinier does not specifically describe a modulation at a higher protocol layer than the physical layer. This will be discussed in view of Vu.) according to service information of the data to be sent ([0017] “The WTRU may determine the number of bits to transmit during a scheduling period or interval based on one or more of the amount of data in the D2D buffer, the data priority, and the type of data (e.g., delay sensitive or not) associated to the configured applications (e.g., voice, video streaming, etc.)”, and [0390] “Mapping between a physical resource and a type of data may be utilized. The WTRU may establish mapping between some characteristics of the data being transmitted and the physical resource that may be used for the transmission.”).
It is noted that while disclosing selecting a modulation scheme, Marinier does not specifically teach about the modulation scheme other than the physical layer. It, however, had been known before the effective filing date as shown by Vu in a disclosure “Video Codec Data Recovery Techniques for Lossy Wireless Links” (Title) as follows; 
determining at a first protocol layer, by a terminal device, a digital modulation mechanism for transmitting data to be sent ([Vu, 0036] “A media 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marinier's features by using the features of Vu in order to maintain acceptable video quality at a receiver in lossy wireless environment such that “This low resolution component is transmitted with a robust, low modulation coding scheme (MCS) level. Accordingly, there is a high probability that the low resolution component is received over a challenging link.” [Vu, 0016].
 
Regarding claim 7, it is a device claim corresponding to the method claim 1, except “a processor” (See Fig. 1B; 118 “Processor”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 15 and 21, the terminal device of claim 7 and the method of claim 1, respectively, wherein the digital modulation mechanism comprises one of binary phase shifting keying (BPSK), quadrature phase shifting keying (QPSK), 16 quadrature amplitude modulation (QAM), 64 QAM and 256 QAM ([0123] “The modulation used for the coding of control information may be set to be the same as the modulation used for the transport block data. For example, dummy bits may be interleaved with coded bits of the control information, e.g., when a high-order modulation is used (e.g., 64-quadrature amplitude modulation (QAM)).”).

Regarding claim 18, the terminal device of claim 7, wherein the processor is further configured to: determine, at the first protocol layer, a transmission carrier for the data to be sent according to a mapping relationship between the digital modulation mechanism and a transmission carrier ([0144] “The WTRU may be configured to transmit data for a codec type in a channel or carrier frequency. The carrier frequency may be associated with the codec type. The channel or carrier frequency may be associated to the codec type using a resource block allocation. The channel or carrier frequency may be associated with the codec type using a modulation order or modulation scheme.”).

Regarding claim 19, the terminal device of claim 7, wherein the processor is configured to: 
determine, at the first protocol layer, the digital modulation mechanism for transmitting the data to be sent, according to the service information (See aforementioned [0386] and [0390]); and 
the processor is further configured to: 
determine at the first protocol layer, the digital modulation mechanism for transmission of the data to be sent (See aforementioned [0017], [0386] and [0390].), from at least one digital modulation mechanism ([0123] “The modulation used for the coding of control information may be set to be the same as the modulation used for the transport block data. For example, dummy bits may be interleaved with coded bits of the control information, e.g., when a high-order modulation is used (e.g., 64-quadrature The channel or carrier frequency may be associated with the codec type using a modulation order or modulation scheme.”).

Claim(s) 2-3, 8-9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276, “Marinier”) in view of Vu (US 2019/0199467) and further in view of Mok et al. (US 2019/0215801, “Mok”).
Examiner’s note: in what follows, references are drawn to Marnier unless otherwise mentioned.
Regarding claims 2 and 8, it is noted that while disclosing data duplication per a data type, Marinier does not specifically teach about ProSe per-packet priority information. It, however, had been known before the effective filing date as shown by Mok in a disclosure “Method and Apparatus for Selecting Carrier in Wireless Communication System” as follows; 

a service identifier, 
an Internet Protocol (IP) address, 
a service type, 
a service requirement, 
band information, 
version information, 
a fully qualified domain name (FQDN), 
layer-2 address information (These alternatives are not examined since the following two alternatives are examined.), 
proximity-based service (ProSe) per-packet priority (PPPP) information, or 
ProSe per-packet reliability (PPPR) information ([Mok, 0271 and Fig. 19] “the type of data requiring data duplication may be identified on the basis of a value {e.g., PPPP or prose reliability per packet (PRPP)}”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marinier's features by using the features of Mok in order to improve D2D communication and reception interference cancellation such that “a method for effectively selecting a transmission carrier in a wireless communication system.” [Mok, 0009]. 

Regarding claims 3 and 9, the method of claim 1 and the terminal device of claim 7, respectively, further comprising: 
acquiring at a second protocol layer, by the terminal device, the service information ([Mok, 0203 and Fig. 15] “the terminal identifies PPPP of data to be transmitted. The PPPP is indexed by values of 1 to 8, and the values are determined at an upper layer, such as, an application layer, a facility layer, or a PC5 signaling protocol”); and 
sending at the second protocol layer, by the terminal device, the service information to the first protocol layer ([Mok, 0203] “are then transmitted to a lower layer such as an RRC, packet data convergence protocol (PDCP), RLC, MAC, or PHY layer.”).
The rational and motivation for adding this teaching of Mok is the same as for claim 2. 

Regarding claim 16, the terminal device of claim 7, wherein the first protocol layer is an access layer ([Mok, 0203] “are then transmitted to a lower layer such as an RRC, packet data convergence protocol (PDCP), RLC, MAC, or PHY layer.”), and the second protocol layer is an application layer ([Mok, 0203 and Fig. 15] “the terminal identifies PPPP of data to be transmitted. The PPPP is indexed by values of 1 to 8, and the values are determined at an upper layer, such as, an application layer, a facility layer, or a PC5 signaling protocol”).
The rational and motivation for adding this teaching of Mok is the same as for claim 2. 

Claim(s) 4-5, 10 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276, “Marinier”) in view of Vu (US 2019/0199467) and Mok et al. (US 2019/0215801, “Mok”), and further in view of Chen (US 2019/0150034).
Examiner’s note: in what follows, references are drawn to Marinier unless otherwise mentioned. 
Regarding claims 4 and 10, it is noted that while disclosing data duplication per a data type, Marinier does not specifically teach about a protocol version. It, however, had been known before the effective filing date as shown by Chen in a disclosure “Service Traffic Control Method and System and Decision Network Element” as follows; 
the method of claim 3 and the terminal device of claim 9, respectively, wherein, 
when the service information is version information, acquiring at the second protocol layer, by the terminal device, the service information of the data to be sent comprises: 
determining at the second protocol layer, by the terminal device, the version information of the data to be sent according to at least one piece of information of the following information: a service identifier ([Chen, 0266] “the service type identifier may be a preset number. The number may be used to identify a protocol type, or may be used to identify at least one of a network layer protocol version, a transport layer protocol type, or a destination port number of a transport layer protocol.”), 
an IP address, 
a service type, 

band information, 
a FQDN, 
layer-2 address information, 
PPPP information, or 
PPPR information (These alternatives are not examined because the first alternative is examined.), 
wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent ([Chen, 0266] “the service type identifier may be a preset number. The number may be used to identify a protocol type, or may be used to identify at least one of a network layer protocol version, a transport layer protocol type”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marinier's features by using the features of Chen in order to avoid system breakdown due to resource overloading for a long time such that "a decision network element performs traffic management on services of multiple service sampling network elements." [Chen, 0006]. 

Regarding claim 5, the method of claim 4, 
wherein determining, by the terminal device, the version information of the data to be sent according to the at least one piece of information comprises: 
determining, by the terminal device, the version information of the data to be sent, according to the at least one piece of information (See [Chen, 0266]) and a a preset number. The number may be used to identify a protocol type, or may be used to identify at least one of a network layer protocol version, a transport layer protocol type, or a destination port number of a transport layer protocol. That is, when numbers are different, it indicates that at least one of the protocol type, the network layer protocol version, the transport layer protocol type, or the destination port number of the transport layer protocol is different.”).

Regarding claim 12, the terminal device of claim 10, wherein the processor is configured to: determine the version information of the data to be sent, according to the at least one piece of information (See aforementioned [Chen, 0266]) and a mapping relationship between the at least one piece of information and the version information (See aforementioned [Chen, 0266]).

Regarding claim 13, the terminal device of claim 12, wherein the mapping relationship is pre-stored in the terminal device ([Chen, 0266] “the service type identifier may be a preset number.”), or is configured by a network device, or is configured by a server.

Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276, “Marinier”) in view of Vu (US 2019/0199467) and Mok et al. (US 2019/0215801, “Mok”), and further in view of Toth et al. (US 2015/0078301, “Toth”).
Examiner’s note: in what follows, references are drawn to Marinier unless otherwise mentioned. 
Regarding claim 11, it is noted that while disclosing data duplication per a data type, Marinier does not specifically teach about a protocol version. It, however, had been known before the effective filing date as shown by Toth in a disclosure “Methods, Devices, and Computer Program products for Facilitating Device-to-Device Communication Among Wireless Communication Devices” as follows; 
the terminal device of claim 9, wherein, when the service information is at least one piece of information of the following information: a service identifier, an IP address, a service type, a service requirement, band information, a FQDN, layer-2 address information, PPPP information (See aforementioned [0271 and Fig. 19]), or PPPR information, the processor is further configured to: 
determine at the first protocol layer, by the terminal device, version information of the data to be sent according to the at least one piece of information, wherein the version information is used for indicating a protocol version for a service corresponding to the data to be sent ([Toth, 0058] “Wireless packets may be formatted by the transmitting WCD (e.g., by the ProSe layer of the transmitting WCD) to facilitate the packet screening and routing. FIG. 2 illustrates a wireless packet 200 that includes a ProSe header 201 and payload data 202. The ProSe header 201 includes ProSe control information used for screening and routing wireless packets. More particularly, in some embodiments, the ProSe control information includes a protocol identifier, a ProSe 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marinier's features by using the features of Toth in order to effectively communicate in a ProSe group in discovering broadcasted signals and joining the group such that "The present application relates to processing wireless packets received at a wireless communication device, WCD, and to generating wireless packets for wireless transmission." [Toth, 0006].

Claim(s) 17 rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276, “Marinier”) in view of Vu (US 2019/0199467) and Mok et al. (US 2019/0215801, “Mok”), and further in view of Wang et al. (US 2015/0263957, “Wang”).
Examiner’s note: in what follows, references are drawn to Marinier unless otherwise mentioned.
Regarding claim 17, it is noted that while disclosing data duplication per a data type, Marinier does not specifically teach about an IP address of a server. It, however, had been known before the effective filing date as shown by Wang in a disclosure “Packet Filter Based Access Control” as follows; 
the terminal device of claim 8, wherein the IP address is an IP address of a server ([Wang, 0198] “The reception module 3004 may be configured to receive a request for traffic control regarding data being communicated to the application server , one or more destination IP addresses associated with the application server 3012”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marinier's features by using the features of Wang in order to adaptive for various telecommunication standards by providing a common protocol such that "The apparatus receives from a base station multiple access parameters corresponding to respective types of access controls for different types of data services." [Wang, 0007]. 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276, “Marinier”) in view of Vu (US 2019/0199467) and further in view of Liu et al. (US 2020/0305188, “Liu”).
Examiner’s note: in what follows, references are drawn to Marinier unless otherwise mentioned.
Regarding claim 20, it is noted that while disclosing data duplication per a data type, Marinier does not specifically teach about one of transmission mechanisms and transmission carriers. It, however, had been known before the effective filing date as shown by Liu in a disclosure “Method and Device in Communication Node Used for Wireless Communication” as follows; 
the terminal device of claim 7, wherein the processor is further configured to: determine, at a third protocol layer, a transmission carrier for the data to be sent, according to a mapping relationship between the digital modulation mechanism and the 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marinier's features by using the features of Liu in order to adapt to various application scenarios and meet different requirements such that "The disclosure provides a solution to the problem of timing ambiguity caused by large delay differences in NR NTN communication." [Liu, 0006]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411